Citation Nr: 1446973	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-28 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine strain, with paravertebral spasms, to include restoration of a 40 percent rating. 

2.  Entitlement to service connection for bilateral lower extremity neuropathy/radiculopathy.

3.  Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1990 to December 1990 and on active duty from March 1991 to July 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2010 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System.

The Veteran filed a claim for an increased rating for his chronic kidney disease, nephrosclerosis with hypertension, in a VA Form 21-526EZ, in September 2014.  This claim has not been addressed by the Agency of Original Jurisdiction (AOJ); therefore, it is referred to the AOJ for appropriate action.  


REMAND

The Board is of the opinion that additional development is required before the claims on appeal are decided.

By way of a March 2014 rating decision, the RO reduced the Veteran's lumbar spine strain, with paravertebral spasms evaluation from 40 to 20 percent.  The Veteran was notified of the decision the same month.  A notice of disagreement (NOD) was submitted in April 2014, wherein the Veteran disagreed with the evaluation assigned.  However, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In November 2009, the Veteran underwent a VA examination.  At that time, the examiner found sufficient symptomatology to render a formal diagnosis of intervertebral disc syndrome, with peripheral nerve involvement of the left anterior femoral cutaneous and right sural nerves.  The RO subsequently requested another VA examination, to include an electromyogram (EMG), to determine whether there was "objective evidence of a condition of the lower extremities related to the back."  The Veteran underwent a VA examination in April 2010, wherein the examiner indicated the EMG revealed "no evidence of peripheral neuropathy, lumbosacral radiculopathy, or peripheral nerve cause."  Most recently, the Veteran underwent a VA examination in March 2014.  During this examination, the examiner first indicated the Veteran did not have radicular pain or any other symptoms due to radiculopathy; however, she later provided a medical opinion, wherein she stated the Veteran has, "lower extremity problems down his leg, weakness, and electrical sensation."  The Veteran stated standing, walking, or sitting makes it worse, and rated the pain as 10/10 on occasion.  The examiner stated she reviewed the file and determined the first evidence of a lower extremity neurological problem was shown after a 2012 motor vehicle accident (MVA).  However, as noted above, the November 2009 VA examination indicates the Veteran was experiencing bilateral lower extremity neurological impairments.  In this regard, the March 2014 examiner's rationale seems to be contradicted by the report of the November 2009 VA examination.  Based on these apparent inconsistencies, the Board has determined a new examination is warranted. 

The Veteran also underwent a VA foot examination in April 2010.  At that time, he was diagnosed with bilateral plantar fasciitis.  The examiner concluded the Veteran's lumbar strain with paravertebral spasms did not directly cause or aggravate the plantar fasciitis.  Following this conclusion, the examiner provided a list of, "factors that may increase your risk of developing plantar fasciitis." Then, the examiner again restated his opinion that the Veteran's bilateral plantar fasciitis was not caused by or a result of military service, paravertebral spasms, and was not aggravated by the back condition or military service.  Unfortunately, the examiner did not specify why the factors that may increase the risk of developing plantar fasciitis were relevant, or how these factors led the examiner to conclude the Veteran's lumbar spine condition did not cause or aggravate his plantar fasciitis.  Therefore, the examiner's medical opinion is insufficient, as it is unsupported by a sound medical rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board has determined a new examination is also warranted to address the Veteran's bilateral foot disability. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  An SOC on the issue of entitlement to a rating in excess of 20 percent for lumbar spine strain, with paravertebral spasms, to include restoration of a 40 percent rating, should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.  

2.  The RO or the AMC should also undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter,  the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's lower extremity neurological impairments.  The paper claims files and any pertinent evidence in the electronic files that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion regarding any neurological impairment in the  lower extremities present during the period of the claim, to include the conditions diagnosed in November 2009 and March 2014 VA examinations, as to whether there is a 50 percent or better probability that the impairment: 

a) originated during the Veteran's period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected lumbar spine disability; or

c) was permanently worsened by his service-connected lumbar spine disability.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's bilateral plantar fasciitis.  The paper claims files and any pertinent evidence in the electronic files that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion regarding each foot disorder present during the period of the claim, to include the disorder diagnosed in the March 2014 VA examination, as to whether there is a 50 percent or better probability that the disorder: 

a) originated during the Veteran's active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected lumbar spine disability; or

c) was permanently worsened by his service-connected lumbar spine disability.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or the AMC should also undertake any additional development deemed necessary.

6.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


